 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    HARRISON BURTON,                                    No. 2:13-cv-2123 DB P
11                        Plaintiff,
12            v.                                          ORDER
13    F. FOULK, et al.,
14                        Defendants.
15

16           Plaintiff, a state prisoner proceeding pro se with a civil rights action, has requested

17   appointment of counsel. (ECF No. 29). This is plaintiff’s third request. (See ECF Nos. 3, 20).

18           In support of this motion to appoint counsel, plaintiff asserts that the issues in his case are

19   complex and that they will require significant research and investigation. (ECF No. 29 at 1-3). In

20   addition, plaintiff contends that he has limited access to the law library and limited knowledge of

21   the law. (Id. at 2). He further contends that his status as a prisoner pro se litigant has impeded his

22   ability to receive personnel records that are vital to his case. (Id. at 5). Finally, plaintiff provides

23   the name of an attorney he would like the court to appoint for him. (Id. at 1).

24           The United States Supreme Court has ruled that district courts lack authority to require

25   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

26   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

27   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

28   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).
                                                         1
 1           The test for exceptional circumstances requires the court to evaluate the plaintiff’s

 2   likelihood of success on the merits and the ability of the plaintiff to articulate his claims pro se in

 3   light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,

 4   1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances

 5   common to most prisoners, such as lack of legal education and limited law library access, do not

 6   establish exceptional circumstances that would warrant a request for voluntary assistance of

 7   counsel. In the present case, the court does not find the required exceptional circumstances.

 8           Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of

 9   counsel (ECF No. 29) is DENIED.

10   Dated: November 28, 2018

11

12

13

14
     DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/burt2123.31(3)
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                             2
